Case 1-1/-4001ls-nhl Doc lsy Filed O/flofly Entered O//lofly 1toilois/

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019
AMENDED REPORT
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

 

 

 

Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash shauld be the ending cash from the prior month
or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
ACTUAL" column must equal the sum of the four bank account columns. Atiach copies of the bank statements and the cash disbursements journal.
The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
attached for each account. [See MOR-I (CON’T)]

BANK ACCOUNTS

H BEGINNING OF MONTH [3

H_ SALES $

ACCOUNTS RECEIVABLE -
PREPETITI

CCOUNTS RECEIVABLE -
POSTPETITION
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH

SFERS (FROM DIP A
TOTAL RECEIPTS

NET PAYROLL
PAYROLL TAXES
USE, & OTHER TAXES
INVENTORY PURCHASES
SECURED/ RENTAL/ LEASES
INSURANCE
ISTRATIVE
SELLING
OTHER (ATTACH
OWNER DRAW *
SFERS DIP A
PROFESSIONAL FEES
S. TRUSTEE ARTERLY FEES
URT COSTS
TAL DISBURSEMENTS
CASH FLOW
CEIPTS LESS DISBURSEMENTS 75.00

75.00

— END OF MONTH 7,764.20 7,764.20
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

 

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS
LESS: TRANSFERS TO OTHER DEBTOR IN
POSSESSION ACCOUNTS $ -
PLUS: ESTATE DISBURSEMENTS MADE BY
OUTSIDE SOURCES (i.e. from escrow accounts) $ -
TOTAL DISBURSEMENTS FOR CALCULATING U.S.
TRUSTEE QUARTERLY FEES 5 1,825.00

 

 

 

 

 

 

 

 

FORM MOR-1
2/2008
PAGE 10F 10
Case 1-L1/-40015-nhl DOC loy Fried Ufilofly Entered O//lof/ly Lloiloiss

 

 

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019
AMENDED REPORT
BANK RECONCILIATIONS

Continuation Sheet for MOR-1
A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
(Bank account numbers may be redacted to last four numbers.)

 

Operating Payroll Tax Other
#2302 #-NA # -~NA # -NA

 

BALANCE PER
BOOKS

BANK BALANCE $ 7,764.20
(+) DEPOSITS IN

TRANSIT (ATTACH
LIST) $
() OUTSTANDING
CHECKS (ATTACH

LIST): $ :
OTHER (ATTACH $ -

 

 

 

 

 

 

 

 

 

 

 

 

 

BALANCE * 3 7,764.20

*"Adjusted Bank Balance” must equal “Balance per Books”

 

 

OTHER

 

 

 

 

 

FORM MOR-1 (CONT)

272008
PAGE 2 OF 10
Case 1-1/-4060135-nhl Doc13sy Filed O//10/19 Entered O//10/19 1loilsisf

 

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019
AMENDED REPORT

STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

REVENUES MONTH CUMULATIVE

Revenues .00 | $ 600.00
Less: Returns and Allowances

Revenue 00 1 $ 600.00

: Purchases
: Cost of Labor
Other Costs (attach schedule)
Less: l
of Goods Sold
Profit

and Truck
Debts

Benefits

Insurance
Fees/Bonuses

Pension & Profit- Plans
and Maintenance
Rent and Lease 1,080.00
1,600.00
ies
AXES «
axes - Real Estate
‘axes - Other
ravel and Entertainment
Utilities
‘attach schedule,
otal Before 4,830.00
letion/Amortization
Profit Before Other Income & 41,770.00

Income (attach
nterest
‘attach . 37,772.36
Profit Before 3 64

 

FORM MOR-2
2/2008
PAGE 3 OF 10
Case 1l-1/-4001lso-nhAl Doc 1lsy Filed O/flo/ly Entered Of/flof/ly 1oilois/

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019
AMENDED REPORT

   

Professional Fees $ - 175.00
. 5. Trustee Fees $ - 1,950.00
Interest Earned on Accumulated Cash from Chapter |] (see continuation

from Sale of

n schedule, 208.44
otal 33.44
Income Taxes
Profit 1,664.20
*"Insider" is defined in 11 U.S.C. Section 101(31).

BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
ONE

 

OTHER OPERA AL EXP ES
ONE

 

OTHER INCOME
INONE

 

 

 

 

OTHER EXPENSES
Payment to Secured Creditor $ 1,560.00 | $ 37,772.36

 

 

 

 

 

 

 

 

OTHER REORGANIZATION EXPENSES
- New DIP Account
Fees - Mediator Fee

 

Reorganization Items - Interest Earned on Accumulated Cash from Chapter I1:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the

bankruptcy proceeding, should be reported as a reorganization item.

FORM MOR-2

2/2008

PAGE 4 OF 10
Case 1-1/-40613-nhl Doci3sdy Filed O//1lo/19 Entered O//10/19 1l3ilsisf

 

 

 

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: §/1/2019-§/31/2019
AMENDED REPORT

BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

aed
and 7,764.20 . 6,100.00
Cash and Cash Equivalents (see continuation
0

Receivable 00 . .
00 76.00

ASSETS 1,813,776.00

and
and Office
Accumulated
AL P. ERTY
due
Assets

TOTAL OTHER
TOT: . 1,812,965.20 1,813,776.00

CURRENT REPORTING PRIOR REPORTING DATE
MONTH MONTH

/ Leases -
Debt /

Due to
=P LIABILITIES
1,210,000.00
Debt

AL ETITION
AL LIABILITIES

Stock

Partners’ Account

schedule

AL LIABI 1,812,740.20
*“Indder” is defined in 11 U.S.C. Section 101(31).

 

FORM MOR-3
272008
PAGE 5 OF 10
Case 1-1/-40015-NNl

In re Tamar Cab Corp
Debtor

BALANCE SHEET - continuation section
ASSETS

Other Current Assets
NYC Medallions - 1H60 & 1H78

Other Assets

 

Doc 159 Filed QO/ilo/ly Entered Ofilofly toilsis/

17-46616
5/1/2019-5/31/2019
AMENDED REPORT

Case No.
Reporting Period:

BOOK VALUE ON
PETITION DATE

BOOK VALUE AT END
OF PRIOR REPORTING
MONTH

BOOK VALUE AT END
OF CURRENT
REPORTING MONTH
730,000.00

750,000.00 | $ 730,000.00

 

NA

 

 

 

LIABILITIES AND OWNER EQUITY

Liabilities

 

Adjustments to Owner’s Equity

 

 

 

BOOK VALUE ON
PETITION DATE

BOOK VALUE AT END
OF PRIOR REPORTING
MONTH

BOOK VALUE AT END
OF CURRENT
REPORTING MONTH

  

 

NA

 

 

 

Post-Petition Contributions

 

NA

 

 

 

 

 

 

Restricted Cash: Cash that is restricted for a specific use and not available to fund operations
Typically, restricted cash is segregated into a separate account, such as an escrow account.
Case 1-L1/-40015-nhl DOC loy Fried Ufilofly Entered O//lof/ly Lloiloiss

 

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019

AMENDED REPORT
STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.

Attach photocopies of any tax returns filed during the reporting period.

AMOUn

Withheld
Beginning and/or Amount Check # or
Federal Tax Accrued Paid Date Paid EFT Ending Tax

Withholdin NA
FICA-Emplo NA
FICA-Employer NA
Unemplo t NA
Income NA
Other:

Total Federal Taxes

te and Local
Withholdi
Sales
Excise
Unemployment
Real Pro
Personal Pro
Other:

Total State and Local

 

Total Taxes
SUMMARY OF UNPAID POST-PETITION DEBTS
Attach aged listing of accounts payable.
Number of Days Past Due
Current 31-60 61-90 Over 91 Total

Accounts Payable
Wages Payable

axes Payable

Rent/Leases-Buildin
Rent/Leases-Equipment

Secured Debt/Adequate
Protection Payments
Professional Fees
Amounts Due to Insiders
Other:
Other:

otal Post-petition Debts

 

Explain how and when the Debtor intends to pay any past due post-petition debts.

 

FORM MOR-4
2/2008
PAGE 7 OF 10
Case 1l-1/-4001lo-nhAl Doc 1lsy Filed O/flo/ly Entered Of/flof/ly 1toilois/

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019
AMENDED REPORT

 

 

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

 

 

 

 

 

Accounts Receivable Reconciliation Amount
Total Accounts Receivable at the beginning of the reporting period $ 2,400.00
Plus: Amounts billed during the period $ 2,100.00
Less: Amounts collected during the period $ 4,200.00
Total Accounts Receivable at the end of the reporting period $ 300.00

 

 

 

Accounts Receivable 31-60 Da 61-90 Da
- 30 s old
1-60 old

61 - 90 days old

91+ s old

otal Accounts Receivable

Less: Bad Debts (Amount considered uncollectible

et Accounts Receivable

 

TAXES RECONCILIATION AND AGING

Taxes Payable 0-30 Da 31-60 Da 61-90 Da
0 - 30 days old
31-60 s old

61 - 90 days old

91+ days old

Total Taxes Payable
Total Accounts Payable

 

FORM MOR-5
2/2008
PAGE 8 OF 10
Case 1l-1/-4001lso-nhAl Doc 1lsy Filed O/flo/ly Entered Of/flof/ly 1oilois/

 

In re Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: 5/1/2019-5/31/2019

 

AMENDED REPORT

PAYMENTS TO INSIDERS AND PROFESSIONALS

Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid

(e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.

NAME TYPE OF PAYMENT AMOUNT PAID AL PAID TO DA
NONE 0

TOTAL PAYMENTS TO INSIDERS

ATE OF COURT
ORDER

AUTHORIZING TOTAL INCURRED &
NAME PAYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO DA UNPAID*

Fred Roth 6/8/2018 $ 800.00 | $ 800.00 | $ 800.00
Fred Roth CPA 2/11/2019 800.00 800.00 800.00

 

TOTAL PAYMENTS TO PROFESSIONALS} $ 1,600.00 | $ 1,600.00 1,600.00
* INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

MONTHLY PA AMOUNT PAID AL UNPAID POST:
NAME OF CREDITOR DUE DURING MONTH PETITION

None

 

TOTAL PAYMENTS

FORM MOR-6
2/2008
PAGE 9 OF 10
Inre

Case 1-L1/-40015-nhl DOC loy Fried Ufilofly Entered O//lof/ly Lloiloiss

 

 

 

 

 

 

 

 

9
10
11

12

13
14

15
16
17

 

 

 

 

 

 

 

 

 

 

 

 

Tamar Cab Corp Case No. 17-46616
Debtor Reporting Period: °5/1/2019-5/31/2019
AMENDEDREPORT  —
DEBTOR QUESTIONNAIRE
Must be completed each month. If the answer to any of the Yes No
questions is “Yes”, provide a detailed explanation of each item.
Attach additional sheets if necessary.
Have any assets been sold or transferred outside the normal course of
business this reporting period? Xx
Have any funds been disbursed from any account other than a debtor in
possession account this reporting period? x
Is the Debtor delinquent in the timely filing of any post-petition tax
returns? Xx
Are workers compensation, general liability or other necessary
insurance coverages expired or cancelled, or has the debtor received
notice of expiration or cancellation of such policies? xX
Is the Debtor delinquent in paying any insurance premium payment? xX
Have any payments been made on pre-petition liabilities this reporting
period? Xx
Are any post petition receivables (accounts, notes or loans) due from
related parties? x
Are any post petition payroll taxes past due? x
Are any post petition State or Federal income taxes past due? Xx
Are any post petition real estate taxes past due? X
Are any other post petition taxes past due? xX
Have any pre-petition taxes been paid during this reporting period? x
Are any amounts owed to post petition creditors delinquent? x
Are any wage payments past due? X
Have any post petition loans been been received by the Debtor from any
party? x
Is the Debtor delinquent in paying any U.S. Trustee fees? Xx
Ts the Debtor delinquent with any court ordered payments to attorneys
or other professionals? x
Have the owners or shareholders received any compensation outside of
the normal course of business? xX

 

 

 

 

 

FORM MOR-7
2/2008
PAGE 10 OF 10
